                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724
                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Harris County, 20-cv-02296-CMR


                                              ORDER

AND NOW, this 7th day of July 2020, upon consideration of the attached Joint Stipulation

between Plaintiff Harris County, on the one hand, and Defendants Endo Health Solutions

Inc., Endo International plc, Endo Pharmaceuticals Inc., Par Pharmaceutical Companies,

Inc., and Par Pharmaceutical, Inc., on the other hand, it is hereby ORDERED that Plaintiff Harris

County’s claims against Endo International PLC, Endo Health Solutions Inc., Endo

Pharmaceuticals Inc., and Par Pharmaceutical Companies, Inc. are dismissed without prejudice. It

is further ORDERED that any and all applicable limitations, laches or repose periods that may

apply to Plaintiff’s claims against Endo Health Solutions Inc., Endo International plc, Endo

Pharmaceuticals Inc., and Par Pharmaceutical Companies, Inc. are tolled from March 1, 2020

until the earlier of (a) the deadline established by this Court for Plaintiff to further amend its

First Amended Complaint, or (b) July 1, 2020.

It is so ORDERED.



                                                      BY THE COURT:
                                                       /s/ Cynthia M. Rufe

                                                      The Honorable Cynthia M. Rufe
                                                      United States District Judge


                                                  1
                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724
                                                     HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Harris County, 20-cv-02296-CMR


                                    JOINT STIPULATION

       WHEREAS, Plaintiff Harris County filed a complaint on March 1, 2020, in the action

Harris County v. Teva Pharmaceuticals USA, Inc. et al., Case No. 20-cv-00733, in the Southern

District of Texas (the “Action”), against various Defendants including Endo Health Solutions Inc.,

Endo International plc, Endo Pharmaceuticals Inc., Par Pharmaceutical Companies, Inc., and

Par Pharmaceutical, Inc. (collectively, the “Endo/Par Defendants,” and together with Harris

County, the “Parties”);

       WHEREAS, the Action was transferred by the United States Judicial Panel on

Multidistrict Litigation on April 7, 2020 to the Eastern District of Pennsylvania, assigned Case

No. 20-cv-02296-CMR, and centralized for pretrial proceedings as part of In re Generic

Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

       WHEREAS, Plaintiff filed a First Amended Complaint on May 15, 2020, in Case No. 20-

cv-02296-CMR, against various Defendants including the Endo/Par Defendants;

       WHEREAS, the Endo/Par Defendants deny Plaintiff’s allegations;

       WHEREAS, Plaintiff continues to investigate potential collusive conduct as alleged in

the First Amended Complaint, including whether Endo Health Solutions Inc., Endo International


                                                1
plc, Endo Pharmaceuticals Inc., and Par Pharmaceutical Companies, Inc. participated in or are

responsible for any collusive conduct alleged in the First Amended Complaint, but Plaintiff is

willing to take additional time to determine whether such claims should be asserted against

those entities;

        WHEREAS, counsel for the Endo/Par Defendants has represented that Par

Pharmaceutical, Inc. is the proper entity to be named in the Action;

        WHEREAS, the Parties have agreed to suspend and toll as of the date of the filing of the

Action (March 1, 2020) any and all applicable limitations, laches, or repose periods that may

apply to Endo Health Solutions Inc., Endo International plc, Endo Pharmaceuticals Inc., and Par

Pharmaceutical Companies, Inc. with respect to the Action (the “Limitations Period”);

        WHEREAS, with such protection against the statute of limitations and related principles,

Plaintiff shall move forward at this time only with respect to its claims against Par

Pharmaceutical, Inc., and it will dismiss without prejudice its claims in the Action against Endo

Health Solutions Inc., Endo International plc, Endo Pharmaceuticals Inc., and Par

Pharmaceutical Companies, Inc.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

        1.        All Limitations Periods, including statutes of limitations, statutes of repose and

laches that had not expired as of March 1, 2020 are hereby suspended, stayed, or tolled, with

respect to the claims set forth in the First Amended Complaint against Endo Health Solutions

Inc., Endo International plc, Endo Pharmaceuticals Inc., and Par Pharmaceutical Companies,

Inc. Unless this Stipulation is extended by further agreement of the Parties, such tolling shall

run from March 1, 2020 through the earlier of: (i) the deadline established by the MDL 2724

                                                  2
Court for Plaintiff to further amend its First Amended Complaint, or (ii) July 1, 2022 (the

“Tolling Period”).

        2.      All claims against Endo Health Solutions Inc., Endo International plc, Endo

Pharmaceuticals Inc., and Par Pharmaceutical Companies, Inc. are hereby dismissed without

prejudice.

        3.      For purposes of the Action, Par Pharmaceutical, Inc. represents that it has

possession, custody, or control of all existing documents and information related to the sale or

marketing of generic medications in the United States by any of the Endo/Par Defendants.

        4.      Nothing in this Stipulation shall prevent any Party from commencing any civil

action, arbitration, or proceeding against any other Party.

        5.      Other than as expressly provided, nothing in this Stipulation shall affect any claim

or defense available to the Parties (including jurisdictional defenses), and this Stipulation shall not

be deemed to revive any claim that is or was already barred as March 1, 2020. Nothing in this

Stipulation, or the circumstances giving rise to the Stipulation, shall be construed as an

acknowledgment by the Parties that a claim has or has not been barred by any applicable

Limitations Period or any other defense, legal, equitable or otherwise, based upon the lapse or

passage of time prior to execution of the Stipulation, or after the expiration of the Tolling Period.

The Parties to this Stipulation hereby expressly reserve any and all claims, counterclaims, causes

of action and defenses to the same which they may have, except as indicated above with respect to

a defense based on any applicable Limitations Period. The Parties to this Stipulation hereby

expressly reserve any and all rights with respect to party or third-party discovery in the Action.

        6.      The Parties agree that the doctrine of contra proferentum shall not apply and that

this Stipulation shall not be construed against the Party that drafted it.



                                                   3
        7.      The Parties further agree that nothing contained in this Stipulation shall be

considered, construed or deemed an admission of liability, fault or other wrongdoing by any

Party, or an attempt to allocate liability or fault.

        8.      This Stipulation shall be binding upon and inure to the benefit of each of the

Parties and their respective successors, assigns, affiliates, parents, subsidiaries, officers, directors,

agents and other representatives.

        9.      This Stipulation shall be governed by and construed in accordance with the laws

of the Commonwealth of Pennsylvania without reference to its choice of law rules.

        10.     Each of the undersigned represents and warrants he or she is duly authorized to

enter into this Stipulation and that each intends the Stipulation to be a valid and binding

obligation, enforceable in accordance with its terms.

        11.     This Stipulation may be executed in multiple counterparts, and an electronically

scanned (in either .pdf or .tiff format) signature will be considered an original signature for

purposes of execution of this Stipulation. Each counterpart shall be deemed to be an original as

against a Party whose signature appears thereon and all of which shall together constitute one

and the same instrument.

        12.     This Stipulation contains the entire agreement of the Parties with respect to the

issue of tolling any applicable Limitations Period.

        13.     Any amendment to this Stipulation (including any extension of this Stipulation or

any Tolling Period) shall be invalid unless in writing, referencing this agreement, and signed by

or on behalf of all Parties to which the amendment applies.

        14.     If any provision, covenant, condition or term of this Stipulation shall be held to be

invalid or unenforceable, in whole or in part, such invalidity or unenforceability shall not affect



                                                       4
the remainder of this Stipulation. The invalid or unenforceable provision, covenant, condition or

term shall be substituted by a provision, covenant, condition or term which, according to the

Parties’ intention, achieves to the nearest extent possible the same effect as would have been

achieved by the invalid provision, covenant, condition or term.

       IT IS SO STIPULATED.



Dated: July 6, 2020


OFFICE OF HARRIS COUNTY                              LAW OFFICE OF RICHARD
ATTORNEY, VINCE RYAN                                 SCHECHTER, P.C.

/s/ Vince Ryan                                       /s/ Richard Schechter
Vince Ryan                                           Richard Schechter
Harris County Attorney                               1 Greenway Plaza, Suite 740
Robert Soard                                         Houston TX 77046-0102
First Assistant Harris County Attorney               Telephone: 713-623-8919
Terence L. O’Rourke                                  Facsimile: 713-622-1680
Special Assistant Harris County Attorney             richard@rs-law.com
Pegi S. Block
Assistant Harris County Attorney                     THE CICALA LAW FIRM PLLC
Suzanne Bradley
Assistant Harris County Attorney                     /s/ Joanne Cicala
1019 Congress, 15th Floor                            Joanne Cicala
Houston, Texas 77002                                 Joshua T. Wackerly
Telephone: (713) 274-5121                            101 College Street
Facsimile: (713) 437-4211                            Dripping Springs, Texas 78620
Vince.Ryan@cao.hctx.net                              Telephone: (512) 275-6550
Robert.Soard@cao.hctx.net                            Facsimile: (512) 858-1801
Terence.ORourke@cao.hctx.net                         joanne@cicalapllc.com
Pegi.Block@cao.hctx.net                              josh@cicalapllc.com
Suzanne.Bradley@cao.hctx.net




                                                 5
BAKER • WOTRING LLP

/s/ Debra Tsuchiyama Baker
Debra Tsuchiyama Baker
Earnest W. Wotring
John Muir
David George
700 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002
Telephone: (713) 980-1700
Facsimile: (713) 980-1701
dbaker@bakerwotring.com
ewotring@bakerwotring.com
jmuir@bakerwotring.com
dgeorge@bakerwotring.com

Attorneys for Plaintiff


WILLIAMS & CONNOLLY LLP

/s/ John E. Schmidtlein
John E. Schmidtlein
Sarah F. Kirkpatrick
725 Twelfth St., NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5329
jschmidtlein@wc.com

Attorneys for the Endo/Par Defendants




                                        6
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2020, the foregoing Joint Stipulation was served on all

counsel of record via ECF. Pursuant to Local Rule 5.1.2(8)(b), I further certify that the

foregoing document is available for viewing and downloading on ECF.




                                                              /s/ John E. Schmidtlein
                                                             John E. Schmidtlein




                                                 7
